 

NEITHER THIS WARRANT NOR THE SECURITIES ISSUABLE UPON EXERCISE HEREOF HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE
SECURITIES LAW, AND NO INTEREST HEREIN OR THEREIN MAY BE SOLD, DISTRIBUTED,
ASSIGNED, OFFERED, PLEDGED OR OTHERWISE TRANSFERRED UNLESS (A) THERE IS AN
EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND APPLICABLE STATE SECURITIES
LAWS COVERING ANY SUCH TRANSACTION, (B) THE COMPANY RECEIVES AN OPINION OF
COUNSEL FOR THE HOLDER OF SUCH SECURITIES (CONCURRED IN BY COUNSEL FOR THE
COMPANY) THAT SUCH TRANSACTION IS EXEMPT FROM REGISTRATION, OR (C) THE COMPANY
OTHERWISE SATISFIES ITSELF THAT SUCH TRANSACTION IS EXEMPT FROM REGISTRATION.

 

FORM OF



WARRANT TO PURCHASE COMMON STOCK

 

RespireRx Pharmaceuticals Inc.

 

Warrant Number: [_______] Initial Exercise Date: [_______],
2016                 

 

THIS WARRANT TO PURCHASE COMMON STOCK (the “Warrant”) certifies that, for value
received,                  or his permitted assigns (the “Holder”) is entitled,
upon the terms and conditions hereof, and subject to the limitations on exercise
hereinafter set forth, at any time on or after the date hereof (the “Initial
Exercise Date”) and on or prior to 5:00 p.m. New York time on [_______], 2019
(the “Termination Date”) but not thereafter, to subscribe for and purchase from
RespireRx Pharmaceuticals Inc., a Delaware corporation (the “Company”), up to
[_______] shares (as subject to adjustment hereunder, the “Warrant Shares”) of
Common Stock. The purchase price of each share of Common Stock under this
Warrant shall be equal to the Exercise Price, as defined in Section 2(b), and
may be exercised on a cashless basis, as set forth in Section 2(c).

 

Section 1. [Intentionally Omitted]

 

Section 2. Exercise.

 

a) Exercise of Warrant. Exercise of the purchase rights represented by this
Warrant may be made, in whole or in part, at any time or times on any Business
Day (as defined below) on or after the Initial Exercise Date and on or before
the Termination Date by delivery to the Company (or such other office or agency
of the Company as it may designate by notice in writing to the registered Holder
at the address of the Holder appearing on the books of the Company) of a duly
completed and executed facsimile or electronic mail copy of the Notice of
Exercise form annexed hereto (the “Notice of Exercise”). A “Business Day” means
any day other than a Saturday or Sunday or any day that national commercial
banks in New York City, New York are authorized or required to close or any day
that the NADSAQ stock markets or any other nationally recognized stock markets
are closed. Notwithstanding anything herein to the contrary, the Holder shall
not be required to physically surrender this Warrant to the Company until the
Holder has purchased all of the Warrant Shares available hereunder and the
Warrant has been exercised in full, in which case, the Holder shall surrender
this Warrant to the Company for cancellation within three (3) Business Days of
the date the final Notice of Exercise is delivered to the Company. Partial
exercises of this Warrant resulting in purchases of a portion of the total
number of Warrant Shares available hereunder shall have the effect of lowering
the outstanding number of Warrant Shares purchasable hereunder in an amount
equal to the applicable number of Warrant Shares purchased. The Company, either
directly or through its representative, shall maintain, or cause to be
maintained, records showing the number of Warrant Shares purchased and the date
of such purchases, which records shall be deemed to be accurate absent manifest
error. The Company shall deliver any objection to any Notice of Exercise within
two (2) Business Days of actual receipt of such notice. The Holder and any
assignee, by acceptance of this Warrant, acknowledge and agree that, by reason
of the provisions of this paragraph, following the purchase of a portion of the
Warrant Shares hereunder, the number of Warrant Shares available for purchase
hereunder at any given time may be less than the amount stated on the face
hereof.

 



1

 

 

b) Exercise Price. The exercise price per share of the Common Stock under this
Warrant initially shall be $__________ per share, subject to adjustment
hereunder (including, without limitation, under Sections 2 and 3 hereof) (as
adjusted, the “Exercise Price”).

 

c) Cashless Exercise. This Warrant may be exercised at any time permitted
hereunder by means of a “cashless exercise” in which the Holder shall be
entitled to receive a certificate for the number of Warrant Shares equal to the
quotient obtained by the following formula:

 

  (A-B)*(X)        (A)

 

Where:

 

(A) = the Closing Price on the Trading Day immediately preceding the date of
such election (“Trading Day” means any Business Day, or, if the Common Stock of
the Company is traded on an exchange, the OTC BB or other quotation system, then
any Business Day on which such exchange, the OTC Bulletin Board or quotation
system is open for trading the Common Stock of the Company);

 

(B) = the Exercise Price of this Warrant, as adjusted; and

 

(X) = the number of Warrant Shares issuable upon exercise of this Warrant in
accordance with the terms of this Warrant by means of a cash exercise rather
than a cashless exercise.

 

As used herein, “Closing Price”, shall mean the first of the following clauses
that applies: (1) if, at the time of any such calculation, the Common Stock is
listed or quoted on the American Stock Exchange, or the New York Stock Exchange,
or the NASDAQ Market, the NASDAQ Capital Market or the Archipelago Exchange, or
OTC Markets QB or OTX Markets QX, the Closing Price shall be the closing or last
sale price reported for the last business day immediately preceding the date of
any such calculation; (2) if, at the time of any such calculation, the Common
Stock is quoted on the OTC Bulletin Board or listed in the “Pink Sheets”
published by the National Quotation Bureau Inc. or a similar agency or
organization succeeding to its function or reporting prices, the Closing Price
shall be the average of the closing prices reported for the last five (5) days
during which the Common Stock actually traded and for which a closing price is
available immediately preceding the date of any such calculation, or (3) in all
other cases, the Closing Price of a share of Common Stock shall be the price
determined by an independent appraiser selected in good faith by the Holder and
reasonably acceptable to the Company.

 

d) Mechanics of Exercise.

 

i. Delivery of Certificates Upon Exercise. Certificates for shares issuable upon
the exercise hereof shall be transmitted by the transfer agent of the Company to
the Holder by crediting the account of the Holder’s broker with the Depository
Trust Company through its Deposit Withdrawal Agent Commission (“DWAC”) system if
the Company is a participant in such system and such shares are eligible for
legend removal, and otherwise by physical delivery to the address specified by
the Holder in the Notice of Exercise on the date that is no more than five (5)
Business Days after the latest of (A) the delivery to the Company of the Notice
of Exercise, (B) surrender of this Warrant (if required), and (C) payment of the
aggregate Exercise Price as set forth above (such date, the “Warrant Share
Delivery Date”). The Warrant Shares shall be deemed to have been issued, and
Holder or any other person so designated to be named therein shall be deemed to
have become a holder of record of such shares for all purposes, as of the latter
of the date the Warrant has been exercised and, if a cash exercise, payment to
the Company of the Exercise Price has been made in good funds by either
certified check, wire transfer or other similar payment method and all taxes
required to be paid by the Holder, if any, pursuant to Section 2(d)(v) prior to
the issuance of such shares, having been paid.

 



2

 

 

ii. Delivery of New Warrants Upon Exercise. If this Warrant shall have been
exercised in part, the Company shall, at the request of a Holder and upon
surrender of this Warrant, at the time of delivery of the certificate or
certificates representing Warrant Shares, deliver to the Holder a new Warrant
evidencing the rights of the Holder to purchase the unpurchased Warrant Shares
called for by this Warrant, which new Warrant shall in all other respects be
identical with this Warrant.

 

iii. Rescission Rights. If the Company fails to transmit, or to cause the
transfer agent of the Company to transmit, to the Holder a certificate or the
certificates representing the Warrant Shares pursuant to Section 2(d)(i) by the
Warrant Share Delivery Date, then the Holder will have the right to rescind such
exercise.

 

iv. No Fractional Shares or Scrip. No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant. As to any
fraction of a share which the Holder would otherwise be entitled to purchase
upon such exercise, the Company shall, at its election, either pay a cash
adjustment in respect of such final fraction in an amount equal to such fraction
multiplied by the Exercise Price or round up to the next whole share.

 

v. Charges, Taxes and Expenses. Issuance of certificates for Warrant Shares
shall be made without charge to the Holder for any issue or transfer tax or
other incidental expense in respect of the issuance of such certificate, all of
which taxes and expenses shall be paid by the Company, and such certificates
shall be issued in the name of the Holder or in such name or names as may be
directed by the Holder; provided, however, that in the event certificates for
Warrant Shares are to be issued in a name other than the name of the Holder,
this Warrant when surrendered for exercise shall be accompanied by the
Assignment Form attached hereto (the “Assignment Form”) duly executed by the
Holder and the Company may require, as a condition thereto, the payment of a sum
sufficient to reimburse it for any transfer tax incidental thereto.

 

vi. Closing of Books. The Company will not close its stockholder books or
records in any manner that prevents the timely exercise of this Warrant,
pursuant to the terms hereof.

 

vii. Acquisitions. If at any time while this Warrant is outstanding there is an
Acquisition (as defined below) in which the Company is not the surviving entity,
then the Holder shall receive from any surviving entity or successor to the
Company, in exchange for this Warrant, a new warrant in the surviving entity or
successor to the Company substantially in the form of this Warrant and with an
exercise price adjusted to reflect the nearest equivalent exercise price of
common stock (or other applicable equity interest) of the surviving entity that
would reflect the economic value of this Warrant, but in the surviving entity.
An “Acquisition” shall mean the closing of a merger, share exchange,
consolidation, acquisition of all or substantially all of the assets or stock,
reorganization or liquidation of the Company that results in the stockholders of
the Company immediately prior to such transaction owning less than 50% of the
voting capital stock of the Company (or its successor or parent corporation)
immediately after the transaction or, in the case of a sale of assets or
liquidation, the Company owning after the transaction less than substantially
all of the assets owned by the Company prior to the transaction (other than an
issuance of equity securities for the primary purpose of raising capital) or any
other event that constitutes a “Capital Change” under the Company’s Second
Restated Certificate of Incorporation, as it may be amended, restated or
otherwise modified from time to time. The Holder shall execute all documentation
required to be executed by the Company or the acquirer or successor of the
Company in connection with the Acquisition, including, without limitation,
escrow, indemnification and other similar agreements. Subject to and to the
extent permitted by applicable law, the Company will endeavor to notify the
Holder of any proposed Acquisition at least 30 days prior to the date of any
Acquisition (or such shorter period as reasonably practicable under the
circumstances); provided that the failure to so notify the Holder shall not in
any way impair the Acquisition.

 



3

 

 

Section 3. Certain Adjustments.

 

a) Stock Dividends and Splits. If the Company, at any time while this Warrant is
outstanding: (i) pays a stock dividend or otherwise makes a distribution or
distributions on shares of its Common Stock or any other equity or equity
equivalent securities payable in shares of Common Stock (which, for avoidance of
doubt, shall not include any shares of Common Stock issued by the Company upon
exercise of this Warrant and which shall not include any dividends paid-in-kind
in respect to the Series G 1.5% Convertible Preferred Stock), (ii) subdivides
outstanding shares of Common Stock into a larger number of shares, (iii)
combines (including by way of reverse stock split) outstanding shares of Common
Stock into a smaller number of shares or (iv) issues by reclassification of
shares of the Common Stock any shares of capital stock of the Company, then in
each case the Exercise Price shall be multiplied by a fraction of which the
numerator shall be the number of shares of Common Stock (excluding treasury
shares, if any) outstanding immediately before such event and of which the
denominator shall be the number of shares of Common Stock outstanding
immediately after such event, and the number of shares issuable upon exercise of
this Warrant shall be proportionately adjusted such that the aggregate Exercise
Price of this Warrant shall remain unchanged. Any adjustment made pursuant to
this Section 3(a) shall become effective immediately after the record date for
the determination of stockholders entitled to receive such dividend or
distribution and shall become effective immediately after the effective date in
the case of a subdivision, combination or re-classification.

 

b) Calculations. All calculations under this Section 3 shall be made to the
nearest 1/100th of a cent or the nearest 1/100th of a share, as the case may be.
For purposes of this Section 3, the number of shares of Common Stock deemed to
be issued and outstanding as of a given date shall be the sum of the number of
shares of Common Stock (excluding treasury shares, if any) issued and
outstanding.

 

c) Notice to Holder.

 

i. Adjustment to Exercise Price. Whenever the Exercise Price is adjusted
pursuant to this Section 3, the Company shall promptly mail to the Holder a
notice setting forth the Exercise Price after such adjustment and any resulting
adjustment to the number of Warrant Shares and setting forth a brief statement
of the facts requiring such adjustment.

 

ii. Notice to Allow Exercise by Holder. If (A) the Company shall declare a
special nonrecurring cash dividend on or a redemption of the Common Stock, (B)
the Company shall authorize the granting to all holders of the Common Stock
rights or warrants to subscribe for or purchase any shares of capital stock of
any class or of any rights, or (C) the Company shall authorize the voluntary or
involuntary dissolution, liquidation or winding up of the affairs of the
Company, any of the events in Section 3.(c)ii (A), (B) or (C) being an “Event”,
then, in each case, the Company shall cause to be mailed to the Holder at its
last address as it shall appear upon the Warrant Register (as defined below) of
the Company, at least ten (10) calendar days prior to the applicable record or
effective date hereinafter specified, a notice stating (x) the date on which a
record is to be taken for the purpose of such dividend, distribution,
redemption, rights or warrants, or if a record is not to be taken, the date as
of which the holders of the Common Stock of record shall be entitled to such
dividend, distributions, redemption, rights or warrants are to be determined or
(y) the date on which such Event is expected to become effective or close, as
applicable, and the date as of which it is expected that holders of the Common
Stock of record shall be entitled to exchange their shares of the Common Stock
for securities, cash or other property deliverable upon such Event; provided
that the failure to mail such notice or any defect therein or in the mailing
thereof shall not affect the validity of the corporate action required to be
specified in such notice. The Holder shall remain entitled to exercise this
Warrant during the period commencing on the date of such notice to the effective
date of the Event triggering such notice except as may otherwise be expressly
set forth herein.

 



4

 

 

Section 4. Transfer of Warrant.

 

a) Transferability. Subject to compliance with any applicable securities laws,
the conditions set forth in Section 4(d) hereof, this Warrant and all rights
hereunder (including, without limitation, any registration rights) are
transferable, in whole or in part, upon surrender of this Warrant at the
principal office of the Company or its designated agent, together with an
Assignment Form duly executed by the Holder or its agent or attorney and funds
sufficient to pay any transfer taxes payable upon the making of such transfer.
Upon such surrender and, if required, such payment, the Company shall execute
and deliver a new Warrant or Warrants in the name of the assignee or assignees,
as applicable, and in the denomination or denominations specified in such
instrument of assignment, and shall issue to the assignor a new Warrant
evidencing the portion of this Warrant not so assigned, and this Warrant shall
promptly be cancelled. The Warrant, if properly assigned in accordance herewith,
may be exercised by a new holder for the purchase of Warrant Shares without
having a new Warrant issued.

 

b) New Warrants. This Warrant may be divided or combined with other Warrants
upon presentation hereof at the aforesaid office of the Company, together with a
written notice specifying the names and denominations in which new Warrants are
to be issued, signed by the Holder or its agent or attorney. Subject to
compliance with Section 4(a), as to any transfer which may be involved in such
division or combination, the Company shall execute and deliver a new Warrant or
Warrants in exchange for the Warrant or Warrants to be divided or combined in
accordance with such notice. All Warrants issued on transfers or exchanges shall
be dated the Initial Exercise Date and shall be identical with this Warrant
except as to the number of Warrant Shares issuable pursuant thereto.

 

c) Warrant Register. The Company shall, either directly or through its
representative, record or cause to be recorded, this Warrant, upon records to be
maintained by the Company for that purpose (the “Warrant Register”), in the name
of the record Holder hereof from time to time, which Warrant Register shall be
deemed to be accurate absent manifest error. The Company may deem and treat the
registered Holder of this Warrant as the absolute owner hereof for the purpose
of any exercise hereof or any distribution to the Holder, and for all other
purposes, absent actual notice to the contrary.

 

d) Transfer Restrictions. If, at the time of the surrender of this Warrant in
connection with any transfer of this Warrant, the transfer of this Warrant shall
not be either (i) registered pursuant to an effective registration statement
under the Securities Act and under applicable state securities or blue sky laws
or (ii) eligible for resale without volume or manner-of-sale restrictions or
current public information requirements pursuant to Rule 144, the Company may
require, as a condition of allowing such transfer, that the Holder or transferee
of this Warrant satisfy any other reasonable conditions established by the
Company, including, without limitation, a legal opinion reasonably acceptable to
the Company with respect to such transfer.

 

e) Representation by the Holder. The Holder, by the acceptance hereof,
represents and warrants that it is acquiring this Warrant and, upon any exercise
hereof, will acquire the Warrant Shares issuable upon such exercise, for its own
account and not with a view to or for distributing or reselling such Warrant
Shares or any part thereof in violation of the Securities Act or any applicable
state securities law, except pursuant to sales registered or exempted under the
Securities Act. The Holder acknowledges that the Warrant Shares will not be
registered under the Securities Act of 1933, as amended, or any applicable
statute or foreign securities law, and will therefore not be freely
transferable.

 



5

 

 

Section 5. Miscellaneous.

 

a) No Rights as Stockholder Until Exercise. This Warrant does not entitle the
Holder to any voting rights, dividends or other rights as a stockholder of the
Company prior to the exercise hereof as set forth in Section 2(d)(i).

 

b) Loss, Theft, Destruction or Mutilation of Warrant. The Company covenants that
upon receipt by the Company of evidence reasonably satisfactory to it of the
loss, theft, destruction or mutilation of this Warrant or any stock certificate
relating to the Warrant Shares, and in case of loss, theft or destruction, of
indemnity or security reasonably satisfactory to it (which, in the case of the
Warrant, shall not include the posting of any bond), and upon surrender and
cancellation of such Warrant or stock certificate, if mutilated, the Company
will make and deliver a new Warrant or stock certificate of like tenor and dated
as of such cancellation, in lieu of such Warrant or stock certificate.

 

c) Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then, such action may be taken or such right may be
exercised on the next succeeding Business Day.

 

d) Authorized Shares.

 

The Company covenants that, during the period the Warrant is outstanding, it
will reserve from its authorized and unissued Common Stock a sufficient number
of shares to provide for the issuance of the Warrant Shares upon the exercise of
any purchase rights under this Warrant. The Company further covenants that its
issuance of this Warrant shall constitute full authority to its officers who are
charged with the duty of executing stock certificates to execute and issue the
necessary certificates for the Warrant Shares upon the exercise of the purchase
rights under this Warrant. The Company will take all such reasonable action as
may be necessary to assure that such Warrant Shares may be issued as provided
herein without violation of any applicable law or regulation, or of any
requirements of the trading market upon which the Common Stock may be listed.
The Company covenants that all Warrant Shares which may be issued upon the
exercise of the purchase rights represented by this Warrant will, upon exercise
of the purchase rights represented by this Warrant and payment for such Warrant
Shares in accordance herewith, be duly authorized, validly issued, fully paid
and nonassessable and free from all taxes, liens and charges created by the
Company in respect of the issue thereof (other than taxes in respect of any
transfer occurring contemporaneously with such issue).

 

Except and to the extent waived or consented to by the Holder, the Company shall
not by any action, including, without limitation, amending its certificate of
incorporation or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms of this
Warrant, but will at all times in good faith assist in the carrying out of all
such terms and in the taking of all such actions as may be necessary or
reasonably appropriate to protect the rights of Holder as set forth in this
Warrant against impairment. Without limiting the generality of the foregoing,
the Company will (i) not increase the par value of any Warrant Shares above the
amount payable therefor upon such exercise immediately prior to such increase in
par value, (ii) take all such action as may be necessary or reasonably
appropriate in order that the Company may validly and legally issue fully paid
and nonassessable Warrant Shares upon the exercise of this Warrant and (iii) use
commercially reasonable efforts to obtain all such authorizations, exemptions or
consents from any public regulatory body having jurisdiction thereof, as may be,
necessary to enable the Company to perform its obligations under this Warrant.

 



6

 

 

Before taking any action which would result in an adjustment in the number of
Warrant Shares for which this Warrant is exercisable or in the Exercise Price,
the Company shall obtain all such authorizations or exemptions thereof, or
consents thereto, as may be necessary from any public regulatory body or bodies
having jurisdiction thereof.

 

e) Jurisdiction. This Warrant is a contract between the Company and the Holder
and its terms shall be governed by and construed in accordance with the laws of
the State of New York applicable to contracts made and to be performed in the
State of New York, without giving effect to any choice or conflict of law
provision or rule of that or any other jurisdiction. The Company and each Holder
irrevocably consent to the jurisdiction of the United States federal courts and
the state courts located in New York City, in any suit or proceeding based on or
arising under this Warrant and irrevocably agree that all claims in respect of
such suit or proceeding may be determined in such courts. The Company and each
Holder irrevocably waives the defense of an inconvenient forum to the
maintenance of such suit or proceeding in such forum. The Company further agrees
that service of process upon the Company mailed by first class mail shall be
deemed in every respect effective service of process upon the Company in any
such suit or proceeding. Nothing herein shall affect the right of any Holder to
serve process in any other manner permitted by law. The Company agrees that a
final non-appealable judgment in any such suit or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on such judgment or in any
other lawful manner.

 

f) Restrictions. The Holder acknowledges that the Warrant Shares acquired upon
the exercise of this Warrant, if not registered, will have restrictions upon
resale imposed by state and federal securities laws.

 

g) Nonwaiver. No course of dealing or any delay or failure to exercise any right
hereunder on the part of Holder shall operate as a waiver of such right or
otherwise prejudice the Holder’s rights, powers or remedies, notwithstanding the
fact that all rights hereunder terminate on the Termination Date.

 

h) Notices. Any notice, request or other document required or permitted to be
given or delivered to the Holder by the Company shall be deemed delivered the
day after the date sent if sent by overnight courier, the same day sent if sent
by facsimile transmission or email with confirmation of receipt by the Holder,
or three (3) days after deposit with the US Postal Service if sent via certified
mail or first class mail if sent to the Holder at the address, facsimile number
or email address provided by the Holder as of the last date on which Holder
communicated in writing such contact information to the Company.

 

i) Remedies. The Holder, in addition to being entitled to exercise all rights
granted by law, including recovery of damages, will be entitled to specific
performance of its rights under this Warrant. The Company agrees that monetary
damages would not be adequate compensation for any loss incurred by reason of a
breach by it of the provisions of this Warrant and hereby agrees to waive and
not to assert the defense in any action for specific performance that a remedy
at law would be adequate.

 

j) Successors and Assigns. Subject to applicable securities laws, this Warrant
and the rights and obligations evidenced hereby shall inure to the benefit of
and be binding upon the successors and permitted assigns of the Company and the
successors and permitted assigns of Holder. Such successors or permitted assigns
of the Holder shall be deemed to be the Holder for all purposes hereunder. The
provisions of this Warrant are intended to be for the benefit of any Holder from
time to time of this Warrant and shall be enforceable by the Holder or holder of
Warrant Shares. Nothing herein, express or implied, is intended to or shall
confer upon any other person any legal or equitable right, benefit or remedy of
any nature whatsoever, under or by reason of this Warrant.

 



7

 

 

k) Entire Agreement. This Warrant constitutes the sole and entire agreement of
the parties to this Warrant with respect to the subject matter contained herein,
and supersedes all prior and contemporaneous understandings and agreements, both
written and oral, with respect to such subject matter.

 

l) Amendment. This Warrant may be modified or amended or the provisions hereof
waived with the written consent of the Company, the Holder, and the majority in
interest of the then Holders (as determined based on the number of Warrant
Shares for which the then-outstanding Warrants are exercisable); provided,
however, that no such amendment or waiver may adversely affect any Holder’s
rights without such Holder’s consent.

 

m) Severability. Wherever possible, each provision of this Warrant shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Warrant.

 

n) Headings. The headings used in this Warrant are for the convenience of
reference only and shall not, for any purpose, be deemed a part of this Warrant.

 

o) Waiver of Jury Trial. Each party acknowledges and agrees that any controversy
which may arise under this Warrant is likely to involve complicated and
difficult issues and, therefore, each such party irrevocably and unconditionally
waives any right it may have to a trial by jury in respect of any legal action
arising out of or relating to this Warrant or the transactions contemplated
hereby.

 

(Signature Page Follows)

 



8

 



 

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized as of the [___] day of January, 2016.

 

  RespireRx Pharmaceuticals Inc.       By:     Name: [____________]   Title:
[____________]

 



 

 



 

AGREED AND ACCEPTED:       [____________]         Signature:           Name
(print):           Address:                            

 

Email:    

 

Facsimile Number:    

 



 

 

 

NOTICE OF EXERCISE

 

To: RespireRx Pharmaceuticals Inc.

 

(1) The undersigned, pursuant to the provisions set forth in the attached
Warrant No. ______, hereby irrevocably elects to purchase (check applicable
box):

 

[  ] ____________ shares of the Common Stock of RespireRx Pharmaceuticals Inc.
covered by such Warrant.

 

(2) The undersigned herewith makes payment of the full purchase price for such
shares at the price per share provided for in such Warrant. Such payment takes
the form of (check applicable box or boxes):

 

[  ] $__________ in lawful money of the United States; and/or

 

[  ] pursuant to Section 2(c) of the Warrant being exercised, the cancellation
of such portion of such Warrant as is exercisable for a total of _________
Warrant Shares (using a Closing Price of $_______ per share for purposes of this
calculation).

 

(3) Please issue a certificate or certificates representing said Warrant Shares
in the name of the undersigned or in such other name as is specified below:

 

                    (please print or type name and address)                
(please insert social security or other identifying number)  

 

The Warrant Shares shall be delivered to the following:

 

                                (please print or type name and address)  

 

and if such number of shares of Common Stock shall not be all the shares
evidenced by this Warrant Certificate, that a new Warrant for the balance of
such shares be registered in the name of, and delivered to, Holder.

 

The Warrant Shares shall be delivered to the following DWAC Account Number or by
physical delivery of a certificate to:

 

                             

 

(4) Accredited Investor. The undersigned is an “accredited investor” as defined
in Regulation D promulgated under the Securities Act of 1933, as amended (“Reg
D”), or is one of less than 35 non-accredited investors that participated in the
exempt private placement pursuant to Rule 506(b) of Reg D.

 

 

 

 

[SIGNATURE OF HOLDER]

 

Name of Investing Entity: ________________________________________________

 

Signature of Authorized Signatory of Investing Entity: _________________________

 

Name of Authorized Signatory: _____________________________________________

 

Title of Authorized Signatory: ______________________________________________

 

Date: ________________________________________________________________



 

   

 

 

ASSIGNMENT FORM

 

(To assign the foregoing warrant, execute
this form and supply required information.
Do not use this form to exercise the warrant.)

 

FOR VALUE RECEIVED, [____] all of or [_______] shares of the foregoing Warrant
and all rights evidenced thereby are hereby assigned to

 

_______________________________________________ whose address is

 

_______________________________________________________________.

 

_______________________________________________________________

 

  Dated: ______________, _______

 

  Holder’s Signature:               Holder’s Address:                    

 

Assignee’s Signature: ___________________________________________

 

Company’s Signature: ___________________________________________

 

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company. Officers
of corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.

 

   

 

